 

Exhibit 10.20




PATENT ASSIGNMENT AGREEMENT




THIS PATENT ASSIGNMENT AGREEMENT (the “Agreement”) by and between ____________
("ASSIGNOR"), and Accurexa, Inc., a corporation organized and existing under the
laws of the State of Delaware, with principal offices located at 113 Barksdale,
Newark, DE 19711, United States of America ("ASSIGNEE"), is effective as of July
20, 2016 (“Effective Date”).




ARTICLE 1 – BACKGROUND




1.1

ASSIGNOR is the inventor of certain Intellectual Property (“IP”) Rights (as
defined below) and has the right to sell, assign and transfer said IP Rights.




1.2

ASSIGNEE desires to obtain rights under the IP Rights to develop and
commercialize certain of the inventions disclosed and claimed therein.  




1.3

ASSIGNEE recognizes the contribution of ASSIGNOR to the development of the
inventions disclosed and claimed in the Patent Rights and is willing to pay
compensation to ASSIGNOR as set forth in this Agreement.




1.4

ASSIGNOR is willing to sell, assign and transfer said IP Rights to ASSIGNEE,
subject to the terms and conditions of this Agreement.




1.5

In consideration of the premises and the mutual covenants contained in this
Agreement, ASSIGNOR and ASSIGNEE (hereinafter the “Parties” or singularly a
“Party”) agree to the terms of this Agreement.








Page 1 of 11







--------------------------------------------------------------------------------




ARTICLE 2 – DEFINITIONS




For the purposes of this Agreement, the following words and phrases shall have
the following meaning:  




2.1

“Affiliate” shall mean any entity or person that directly or indirectly
controls, is controlled by, or is under common control with ASSIGNEE.  For
purposes of this definition, “control” means possession of the power to direct
the management of such entity or person, whether through ownership of more than
fifty percent (50%) of voting securities, by contract, or otherwise.




2.2

“Confidential Information” is defined in Section 11.1.




2.3

“Effective Date” is defined in the introductory paragraph of this Agreement.




2.4

"First Commercial Sale" shall mean the initial transfer by or on behalf of
ASSIGNEE of Assigned Products or the initial practice of Assigned Processes by
or on behalf of ASSIGNEE in exchange for cash or some equivalent to which value
can be assigned for the purpose of determining Net Sales.




2.5.

“ASSIGNOR’s Intellectual Property (IP)” means Patent Rights (as defined below).




2.6

“Assigned Process” shall mean any process, method, procedure, or service
necessary for research, development, manufacture, or commercialization activity,
the practice of which falls within the limitations of an issued, unexpired claim
of the Patent Rights.




2.7

"Assigned Product" shall mean any product or part thereof which:




(a)

is covered in whole or in part by an issued, unexpired claim of the Patent
Rights in the country in which any such product or part thereof is made, used,
or sold; or




(b)

is manufactured by using a process or is employed to practice a process which is
covered in whole or in part by an issued, unexpired claim contained in the
Patent Rights in the country in which any Assigned Process is used or in which
such product or part thereof is used or sold.




Page 2 of 11







--------------------------------------------------------------------------------




2.8

"ASSIGNEE" is understood to include all of its Affiliates.  




2.9

“Net Sales” shall mean:




(a)

gross invoice price from the sale, lease, or other transfer or disposition of
the Assigned Products or Assigned Processes to third parties, or from services
performed using Assigned Products or Assigned Processes for third parties, by
ASSIGNEE or Affiliates, less the following deductions, provided they actually
pertain to the disposition of the Assigned Products or Assigned Processes and
are separately invoiced:




(i)

all discounts, credits, and allowances on account of returns;




(ii)

transportation and insurance; and




(iii)

duties, taxes, and other governmental charges levied on the sale,
transportation, or delivery of Assigned Products or practice of the Assigned
Processes, but not including income taxes.




No deductions shall be made for any other costs or expenses, including but not
limited to commissions to independents, agents, or those on ASSIGNEE’s or an
Affiliate’s payroll or for the cost of collection.




(b)

“Net Sales” shall not include the gross invoice price for Assigned Products or
Assigned Processes sold to, or services performed using Assigned Products or
Assigned Processes for, any Affiliate unless such Affiliate is an end-user of
any Assigned Product or Assigned Process, in which case such consideration shall
be included in Net Sales at the average selling price charged to a third party
during the same quarter.




2.10

"Patent Rights" shall mean all of the following ASSIGNOR’s intellectual
property:




_________________________________




2.11

“Term” is defined in Section 9.1.




2.12

“Territory” shall mean the world.




Page 3 of 11







--------------------------------------------------------------------------------







ARTICLE 3 – ASSIGNEMENT




3.1

Subject to the terms and conditions of this Agreement, ASSIGNOR hereby sells,
assigns and transfers unto ASSIGNEE, its successors and assigns,
__________________________.




ARTICLE 4 – ROYALTIES AND OTHER CONSIDERATION




4.1

For the Patent Rights assigned hereunder, ASSIGNEE shall pay royalties and other
consideration to ASSIGNOR in the manner hereinafter provided to the end of the
term of the IP Rights:




(a)

Assignment Fee:  ASSIGNEE shall issue 450,000 shares of ASSIGNEE’s common stock
to ASSIGNOR upon signing of the Agreement.




(b)

Running Royalties:  ASSIGNEE shall pay to ASSIGNOR running royalties in the form
of _ Percent (_%) of Net Sales upon First Commercial Sale in a country with a
valid, issued patent.




4.2

All amounts payable hereunder by ASSIGNEE shall be paid in full, without
deduction of taxes or other fees which may be imposed by any government.




ARTICLE 5 - RECORDS AND REPORTS




5.1

ASSIGNEE shall keep full, true, and accurate books of account containing all
particulars that may be necessary for the purpose of showing the amounts payable
to ASSIGNOR hereunder.  Said books of account shall be kept at ASSIGNEE’s
principal place of business or the principal place of business of the
appropriate operating subsidiary of ASSIGNEE to which this Agreement relates.
 Said books and the supporting data shall be open, to the extent relevant to the
licenses granted hereunder, at all reasonable times for three (3) years
following the end of the calendar year to which they pertain, to the inspection
of ASSIGNOR or its agents for the purpose of verifying ASSIGNEE’s royalty
statements or compliance in other respects with this Agreement.   The cost of
such inspection by ASSIGNOR shall be at ASSIGNOR’s expense .  If, based on the
results of such inspection, additional payments are owed by ASSIGNEE under this




Page 4 of 11







--------------------------------------------------------------------------------

Agreement, such additional payments shall be made within sixty (60) days after
the date on which such inspection report is delivered to ASSIGNEE.




5.2

ASSIGNEE shall report to ASSIGNOR the date of First Commercial Sale of an
Assigned Product or Assigned Process in each country within thirty (30) days of
occurrence.




5.3

After the First Commercial Sale of an Assigned Product or Assigned Process,
ASSIGNEE shall, within sixty (60) days after each December 31 of each year,
deliver to ASSIGNOR true and accurate reports, giving such particulars of the
business conducted by ASSIGNEE with respect to the Assigned Products or Assigned
Processes during the preceding twelve-month period under this Agreement as shall
be pertinent to a royalty accounting hereunder.  With each such report
submitted, ASSIGNEE shall pay to ASSIGNOR the royalties and other amounts then
due and payable under this Agreement.  If no royalties or other amounts shall be
due, ASSIGNEE shall so report.




ARTICLE 6 - INFRINGEMENT




In the event of any action for infringement, or institution of any proceedings
challenging the validity of any of the patents under the Patent Rights in the
Licensed Field, ASSIGNEE shall have the right, but not the obligation, at its
own expense and in its own name, to prosecute actions or defend proceedings.
 ASSIGNOR will assist ASSIGNEE in actions or proceedings, if so requested, and
will lend its name to actions or proceedings if required by ASSIGNEE or by law.
 If ASSIGNEE elects not to bring any action for infringement of or defend any
proceedings challenging the validity of any of the patents under the Patent
Rights as aforesaid, ASSIGNOR shall have the right but not the obligation to
bring action or defend proceedings in its own name and at its own expense.
 ASSIGNEE shall assist ASSIGNOR in such actions or proceedings, if so requested,
and will lend its name to actions or proceedings if required by ASSIGNOR or by
law.  In the event of a recovery with respect to an action for infringement,
ASSIGNOR and ASSIGNEE shall first be reimbursed for costs of prosecuting or
defending the action, and any resulting balance shall be paid seventy percent
(70%) to the Party defending or prosecuting the action and thirty percent (30%)
to the other Party.




ARTICLE 7 – PRODUCT LIABILITY




ASSIGNEE shall at all times during the term of this Agreement and thereafter,
indemnify, defend, and hold ASSIGNOR, its trustees, directors, officers,
employees, and




Page 5 of 11







--------------------------------------------------------------------------------

affiliates, harmless against all claims, proceedings, demands, and liabilities
of any kind whatsoever, including legal expenses and reasonable attorneys’ fees,
arising out of the death of or injury to any person or persons or out of any
damage to property, or resulting from the production, manufacture, sale, use,
consumption or advertisement of the Assigned Products or Assigned Processes or
arising from any obligation of ASSIGNEE hereunder.




ARTICLE 8 - DISPUTE RESOLUTION




Except for the right of either Party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm,
any and all claims, disputes, or controversies arising under, out of, or in
connection with this Agreement (including the validity of any patent within
Patent Rights) which the Parties shall be unable to resolve within sixty (60)
days shall be mediated in good faith.  The Party raising such dispute shall
promptly advise the other Party of such claim, dispute, or controversy in
writing, which describes in reasonable detail the nature of such dispute.  By
not later than fifteen (15) business days after recipient has received such
notice of dispute, each Party shall have selected for itself a representative
who shall have the authority to bind such Party and shall additionally have
advised the other Party in writing of the name and title of such representative.
 By not later than thirty (30) business days after such notice of dispute, the
Party against whom the dispute shall be raised shall select a mediation firm and
such representatives shall schedule a date with such firm for a mediation
hearing.  The Parties shall enter into good faith mediation and shall share the
costs equally.  If the representatives of the Parties have not been able to
resolve the dispute within thirty (30) business days after such mediation
hearing, the Parties shall have the right to pursue any other remedies legally
available to resolve such dispute and any suit relating to this Agreement shall
be brought in the State of Delaware.  




ARTICLE 9 – TERM




9.1

The Term of this Agreement shall extend from the Effective Date until expiration
of the patent under the Patent Rights.







ARTICLE 10 – PAYMENTS, NOTICES AND OTHER COMMUNICATIONS







Page 6 of 11







--------------------------------------------------------------------------------

Any payment, notice, or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by
Email, certified first class mail, or postage prepaid, addressed to it at its
address below:

 

ASSIGNOR:

[Address]




ASSIGNEE:

Accurexa, Inc.

113 Barksdale

Newark, DE 19711







ARTICLE 11 – CONFIDENTIALITY




11.1

Confidential Information.

“Confidential Information” shall mean any non-public information of a Party,
including but not limited to business plans, products, technical data,
specifications, documentation, rules and procedures, contracts, presentations,
know-how, product plans, business methods, product functionality, services,
data, customers, markets, competitive analysis, databases, formats,
methodologies, applications, developments, inventions, processes, payments,
delivery and inspection of procedures, designs, drawings, algorithms, formulas,
and information related to intellectual property, engineering, marketing, and
finance.




11.2

Disclosures by ASSIGNOR.   ASSIGNOR may, from time to time, disclose its
Confidential Information to ASSIGNEE. ASSIGNEE shall not disclose ASSIGNOR’s
Confidential Information to any third party except as follows:




(i)

to its Affiliates, and any employees, officers, directors, contractors, or other
agents or representatives of ASSIGNEE or any of the foregoing for purposes
related to the exercise of the rights granted under this Agreement; or




(ii)

under conditions of confidentiality to prospective or actual investors, lenders,
acquirors, strategic partners, and investment bankers in connection with its
financing, acquisition, licensing, development, commercialization, and
stockholder relations activities







Page 7 of 11







--------------------------------------------------------------------------------

provided that, ASSIGNEE requires such recipients of ASSIGNOR’s Confidential
Information to protect the confidentiality of such Confidential Information.
ASSIGNEE may also disclose ASSIGNOR’s Confidential Information as it reasonably
deems necessary or advisable in connection with the prosecution, maintenance,
defense and enforcement of the PATENT RIGHTS or in connection with the pursuit
or maintenance of regulatory or marketing approvals for, or commercialization
of, Assigned Products or Assigned Processes.




11.3

Disclosures by ASSIGNEE.  ASSIGNEE, through its employees or other agents, may
disclose its Confidential Information to ASSIGNOR. ASSIGNOR (i) shall not
disclose such Confidential Information to any third party, (ii) shall treat such
information with the same degree of care as it treats its own confidential
information, which shall be no less than reasonable, and (iii) shall only use
such information for purposes of enforcing its rights under this Agreement.  




11.4

Limits on Confidential Information.  Confidential Information under this
Agreement shall not include information:




(i)

which at the time of disclosure is in the public domain;




(ii)

which, after disclosure, becomes part of the public domain by publication or
otherwise, except by the breach of this Agreement by either Party;




(iii)

which was (a) in the recipient Party’s possession in documentary form at the
time of disclosure or (b) independently developed by or for the recipient Party
by any person or persons who had no knowledge or benefit of the other Party’s
Confidential Information, as evidenced by written documentation; and




(iii)

which a Party received without obligation of confidentiality or limitation on
use from a third party who had the lawful right to disclose such information and
who did not obtain such information under an obligation of confidentiality to
either Party; and




Confidential Information disclosed under this Agreement shall not be deemed to
be within the foregoing exceptions merely because such information is embraced
by more general information in the public domain or in the possession of a
Party. In addition, any combination of features shall not be deemed to be within
the foregoing exceptions merely because individual features are in the public
domain or in the Party’s possession, but only if the combination itself and its
principle of operation are in the public domain or in the Party’s possession.




Page 8 of 11







--------------------------------------------------------------------------------




11.5

Allowed Disclosures.  Notwithstanding any other provision of this Agreement,
disclosure by a recipient Party of the other Party’s Confidential Information
shall not be precluded if such disclosure:




(i)

is in response to a valid order of a court or to another governmental body of
the United States or any political subdivision thereof; or




(ii)

is required by law or regulation;




provided, however, that, in either case, the Party required to make such
disclosures shall (1) have made reasonable effort to give prompt notice to the
other Party to permit it to seek a protective order or grant of confidentiality,
(2) cooperate with the other Party’s efforts to seek confidential or protective
treatment of such information, as reasonably requested by the other Party, and
(3) minimize the extent of any such disclosure.




ARTICLE 12 – GENERAL




12.1

Legal Compliance.  ASSIGNEE shall comply with all applicable federal, state, and
local laws and regulations in connection with its activities pursuant to this
Agreement.




12.2

Integration.  This Agreement constitutes the entire agreement between the
Parties relating to the subject matter thereof, and all prior negotiations,
representations, agreements, and understandings are merged into, extinguished
by, and completely expressed by it.




12.3   Effect of Agreement.  This Agreement is binding upon the Parties hereto,
and shall inure to the benefit of the Parties, and their respective agents,
attorneys, insurers, employees, representatives, officers, directors, partners,
principals, divisions, indemnitors, indemnitees, parent companies, grandparent
companies, subsidiaries, affiliates, associates, consultants, assigns, heirs,
predecessors, and successors in interest, successor trusts, trustees,
shareholders and any trustee in bankruptcy or debtor in possession.




12.4   Construction and Interpretation.  This Agreement and its effect are
subject to and shall be construed and enforced in accordance with the laws of
the State of Delaware without regard to its choice of law principles. The
drafting and negotiation of this Agreement have been participated




Page 9 of 11







--------------------------------------------------------------------------------

in by each of the Parties, and any rule of construction to the effect that any
ambiguity is to be resolved against the drafting Party shall not be applied to
the interpretation of this Agreement.




12.5

Severability.  The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.

 

12.6

Execution and Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.  All counterparts
together shall constitute one and the same original.




12.7   Authority.  Each Party represents and warrants for itself that the
individual executing this Agreement on its behalf is authorized to do so and to
bind the Party on whose behalf he is signing to the terms, obligations and
conditions set forth herein.




12.8   Modification or Amendment.  This Agreement may not be modified or amended
except in writing signed by all Parties hereto.




12.9    Further Assurance and Documents.  The Parties, and each of them, agree
to execute any and all additional documents and to do all things reasonably
necessary to carry out and implement the provisions of this Agreement.














Page 10 of 11







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.




[ASSIGNOR]

[ASSIGNEE]










______________________________                           

______________________________

By:

By:

Title:

Title:




Date:  

Date:





































 








Page 11 of 11





